Case 1:18-cv-12428-MLW Document 1-4 Filed 11/20/18 Page 1 of 11

 

ALIEN PREVAILING WAGE DETERMINATION, INC.

63 Paisley Park
Sumter, South Carolina 29150
Telephone: 803-773-5886 Facsimile: 803-775-2963

List of Documentation Supporting the Prevailing Wage for the
Architectural Designer in Boston, MA

e APWD's summary report.

e Survey Cover Sheet from Dietrich 2018 Architectural Survey, released 03/18/2018.
The DOL no longer accepts the American Institute of Architects (AIA) Compensation
Report, which is the premier compensation source for the profession, used for
prevailing wage purposes for over 20 years. Dietrich’s, because its data collection is
definitively cross-industry and cross-sector sampling, is one of the few sources of
architect salaries now accepted. It is produced annually, released on the date of the
data extraction for this case. Dietrich surveys were being used for prevailing wage
services when | performed my first prevailing wage assessment in 1993. I interviewed
the State Wage Analysts for each state/commonwealth, and almost all used Dietrich
data. This survey meets the DOL’s regulatory criteria for acceptable, employer-
provided wage data to support a prevailing wage determination as enumerated in 20
CFR Section 656.40(g). It has been veviewed and accepted by the Department of
Labor for purpose of the LCA certifications under the H-1B and Prevailing Wage
Determinations under the PERM programs.

* Survey Preface - information about the survey's contents.
¢ Survey Methodology - information about data collection and terminology.

e Level Guide - includes a job description for the Junior Designer - A, which is the
appropriate level for a Bachelor’s and 0-3 years of experience.

« Tabulated data — the weighted average base annual salary of Arehitectural-Junior
Designer A from 3 firms, is cited. In the AIA survey, the Architectural Designer job
descriptions have previously read, “See Architect” for each pertinent level of
Architectural Designer. \n some jurisdictions. the use of “Architect” or any
derivation of the word is not permitted for employees who are not licensed. Oddly,
the contemporary “Architects’* nines that most of us would recognize are not
licensed architects. Some American architects are educated overseas and develop
their craft overseas. They may return to the U.S. with solid resumes, yet no AIA
license. The AIA and Mr. Dietrich have struggled to determine acceptable
nomenclature to represent such personnel, with practitioners of architecture quite
resistant to titles such as “Drafler® and “Intern”. The Dietrich survey provides both
Case 1:18-cv-12428-MLW Document 1-4 Filed 11/20/18 Page 2 of 11

“Architect” and “Designer” titles. Survey administrators apree that there is no clear
distinction between an Architect and an Architectural Designer, at the same level, but
using one title in exclusion of the other would result in lost data. The AIA currently
lists its positions as “Architect/Designer’, for each level. Some do choose to
specialize in the complex digital art of architectural rendering, and remain there,
actually; and, they may be licensed architects. The AIA’s 2018 titles should
distinguish such personnel from those who are simply unlicensed. In this instance,
APWD aligned the job title with the “Designer A” survey position. Both “Architects”
and “Architectural Designers” require a Bachelor’s degree in Architecture; the
professional society makes no distinction in their duties. Complicating the issue,
architects do have another option for licensure that appears to satisfy every state
jurisdiction, yet lacks the more rigorous evaluation and documented experience that
an AIA license represents.

¢ List of Participants

“Uf there are-any questions or perceived deficiencies, please call APWD: (803) 773-5886
Case 1:18-cv-12428-MLW Document 1-4 Filed 11/20/18 Page 3 of 11

 

ALIEN PREVAILING WAGE DETERMINATION, INC,

63 Paisley Park
Sumter, South Carolina 29150
Telephone: 803-773-5886 Facsimile: 803-775-2963

DATE: March 14, 2018 REF: 818-1014

D.O.T. CODE DESIGNATION:

Identifying the proper survey classification and level of responsibility are the crucial parts of the
prevailing wage determination process. If mishandled, the survey information provided will be inappropriate.
Equivalent job titles are researched, the corresponding levels of responsibility are assessed, and stated job
requirements are-examined to ensure that they.are not unfairly overstated or restrictive.

[D.O.T. Code # 001.061-010 - Architect.

JOB TITLE: Architectural Designer.
O*NET/SOC: 17-1011 — Architects, Except Landscape and Naval.
LEVEL OF RESPONSIBILITY: Level I.

 

BACKGROUND INFORMATION

Approximately 113,000 architects are currently employed in the United States, 30% of whom are self
employed. Licensure is not a requirement to work as an architect, but only a licensed architect may sign
technical submissions from an architectural firm.

The area of intended employment is Boston, Massachusetts.

SOURCE: “Dietrich Surveys: Dietrich Architectural Salary Survey”
-- 2018 data from Dietrich Surveys

 

 

 

 

This survey complies fully with current-Department of Labor guidelines and has long been cited for
prevailing. wage purposes.

 

THE PREVAILING WAGE
IN BOSTON, MA,
BASED UPON THE MEDIAN BASE ANNUAL SALARY
OF ARCHITECTS FROM 3 FIRMS, IS:

$47,407 per year

 

 

 

  

THIS PREVAILING WAGE DATA IS VALID FOR 90 DAYS.
SEAL { f March 14, 2018
Case 1:18-cv-12428-MLW Document 1-4 Filed 11/20/18 Page 4 of 11

op

ae ones

DIETRICH

   
 

A
SALARY SURVEY

Data Effective January 1, 2018

 

Dietrich
Surveys.

po box 218
perkasie, pa 18944
ph: 800.654.8258
fx: 215.258.1074
e-mail: sales @dietrichsurveys.com
ISSN 1553-1155

© MARCH 2018 + D. DIETRICH ASSOCIATES, INC. PRICE: $325.00
Case 1:18-cv-12428-MLW Document 1-4 Filed 11/20/18 Page 5 of 11

Preface

This Dietrich 2018 Architectural Salary Survey is the 40" annual edition, providing data for
43 job titles. The salary data contained in this report represent 67 firms and are effective
January 1, 201:8. Participating firms include 43 architectural firms, 13 arch./eng. firms,

4 consulting engineering firms, and 7 industrial and/or other sector firms.

Pages 20 through 63 provide detailed base salary and total compensation summaries for
each job title with breakdowns by firm employment and revenue categories. Additionally, there
are later sections that provide geagraphic salaries, salary ranges, overtime and bonus pay
practices, and salary trends.

Our exclusive “Salary Comparisons of Firms in the Previous Two Years’ Editions” on pages
14-19 show the actual salary movement within firms participating one and/or two years prior.
The following table is a summary of the detail found on those pages.

2018 Architectural Salary Movement Data*

 

Movement Periad All-Firms Architectural A/E & CE
One Year; from 1/1/17 | 3.6% 4.4% 1.6%
Two Years, from 1/1/16] 5.79% 5.9% 6.3%

* current participants also in past editions

The next table is a progression of the survey's "one-year salary movernent” data,

 

One-Year Survey Edition

Movement 2018 2017 2016 2015
Architectural 4.4% 1.90% 1.4% 1.9%
A/E&C-E 1.8% 3.0% 2.2% 3.6%

The survey's bonus figures (below and on page 139) show that, when comparing 2018 to
2017, more money is being awarded, on average, within a smaller percentace of

participating firms than last edition.

Banus Comparison: 20178 To 2017

 

Dollar Amount Emp. Receiving
Edition % Giving | Average Median | Average Median
2018 68% |$10.200 $8,687] ase 405
2017 79% | $9,119 $7,570] 226 126

Also significant, from page 136 in the salary trends section, are the following salary increase

data:
Architectural Firms AVE & C-E Firms
Salary Increases Average Median Average — Median

 

2017 Budget* 3.7% 4.0% 3.398 3.0%
2017 Actual 4.7% 4.7% 3.5% a.3%
2018 Budget 4.2% 4.0% 3.9% 3.2%

> published in 2017 Survey
Case 1:18-cv-12428-MLW Document 1-4 Filed 11/20/18 Page 6 of 11

Currently 74% of participating firms anticipate hiring in the first half of 2018 — maintaining a
level, at or above 70%, that was first attainse ipost-recession] in 2014. This is a 4%
increase fram 2017. Detailed hiring data and an accompanying chart are found on pages
138-140. The hiring rate for a Project Architect with 5 years’ experience (pg. 142) is

$65, 104 in ‘architectural’ firms and 672,077 in ‘A/E & consulting engineering’ firtns [both
above last year). Also, recent college graduate hiring cates are reported on page 143,

 

Dietrich Surveys® publishes the following in addition to this report:

Support Services Salary Survey*
Construction Salary Survey

Drafting & Design Salary Survey
Engineering Salary Survey

Science & Lab Salary Survey

Engineering Executive Compensation Survey

*reports architectural firm data

We welcame thase of you who may have purchased this survey at the full, non-participant
price to consider participating in next year’s edition. In return for your participation, you will
receive the survey at a substantial discount. To take advantage of this opportunity, please. visit
www. dietrichsurveys.com and enter your email address in the subscription box at the tap-
right of the page. You may then choase the email announcements you wish to receive and be
alerted to survey openings as they occur.

Any reproduction, in any farm, of the follawing report or any part thereof, without the pricr expressed,
written consent af D. Dietrich Assaciates Ine, is prohibited.
Case 1:18-cv-12428-MLW Document 1-4 Filed 11/20/18 Page 7 of 11

Architectural Drafting and Design lceut 3.22002

Architectural Senior Drafter

Prepares design development and construction documents with guidance from Job Captain, Project
Architect, or Team Leader. Requires substantial design development and architectural drafting
experience for a wide variety of projects. Requires minimum of 10 years’ experience in drawing
production or professional training with 8 years’ experience. Experience also required in mechanical,
electrical, and civil drafting. Should have substantial knowledge of production procedures for design
development and construction documents; tharaugh knowledge of architectural planning, drafting.
detailing, and building materials; working knowledge of site planning and civil, structural, mechanical,
and acoustical engineering; general knowledge of building cades.

dob Captain

Provides coordination of drafting required to for bidding purposes and construction. May be called to
work on multiple concurrent projects with primary concern for construction documents. Assists
investigation and design of projects. Provides supervision and quality-control review of drafting group.
Requires thorough knowledge of architectural drafting, detailing, building materials, building codes, and
construction. General direction received fram Project Manager, Team Leader, or Architect with
deviations from standards referred to Supervisor.

Junior Designer - A (O to 3 years)
Performs routine architectural design and provities office support for projects. Assists in preparation of
design and construction dacurnents, correctirr; and updating drawings.

Junior Designer - B (3 to S years)

Prepares design and construction documents. Requires general knowledge of design development and
production of presentation and construction documents. Requires warking knowledge of construction
techniques and related engineering principles. Performs more complex projects than “Juniar Designer -
A* and assists in architectural problem solving as individual breadth of experience allows.

Designer (5 to 10 years}

Develops planning and creative-design concepts for projects. Requires substantial experience in
architecture and engineering, specifically in planning and design. Prepares presentation and design
drawings and details. Works independently on architectural design projects and will often-coordinate
project drafting efforts.

Project Designer (10 or more years)

Develops solutions to client architectural complexities. Initiates and creates project designs and plans
with responsibility for preparing presentation and design drawings. Requires extensive experience in all
phases of architecture and engineering including substantial and varied experience in project planning
and design. Coordinates all trades and agencies related to building design while monitoring drawings.

Interior Design

Interiar Designer Apprentice

Assists basic drawing preparation, model making, and assembly assignments. Requires basic graphic
skills and design ability. Actively interested in interior design with some design/drafting experience
beyond high school level.

Interior Designer 1

Degree in Interior Design with limited experience in professional office. Requires basic understanding of
design and planning principles with ability to interpret and document design concepts and knowledge of
drawing techniques and procedures with drafting ability.

Interior Designer 2

Oegree in Interior Design with minimum 2 years’ experience in professional office. Requires basic
knawledge of programming and functional analysis as well as knowledge of space planning principles.
Applies design principles in development and preparation of presentation drawings. Requires ability to
interpret plans and specifications and knowledge of interior code requirements, construction
administration procedures, and electrical /HVAG systems.

148
Case 1:18-cv-12428-MLW Document 1-4 Filed 11/20/18 Page 8 of 11

ae nen

 

Architectural Services

Architect 1

Entry level of professional work requiring bachelor's degree in architecture and no experience, or
degree equivalent education and experience. Works under clase supervision; receives specific and
detailed instructions regarding tasks and expected results. Performs elernentary architectural
assignments and works fram designs of others, cornpiles data, performs elementary design
computations, makes quantity takeoffs and prepares estimates, prepares architectural
plans/renderings, and inspects architectural features of structures in field.

Architect 2
Developmental level performs routine architectural assignments under direct supervision, Works fram
designs of others, compiles data, performs design computations, makes quantity takeoffs and prepares
estimates, prepares architectural plans and renderings, consults manufacturers, evaluates materials,
writes architectural specifications, and inspects architectural features of structures in the field, Limited
judgment is required on work details when making Preliminary selections and adaptations of
alternatives. Assignments may include higherlevel work for training/development.purposes, Generally
requires minimum of 1-year “Architect 1" or related experience, or an MS degree. Supervisor screens
assignments for unusual or difficult problems and selects techniques/procedures for non-routine work,
Receives close supervision on new aspects of assignments; Performs specific/limited:portions:of © °- >

 

assignments suited to more experienced architects using prescribed methodsr == BS wasasmerse amen ega etiae oo oe oe

Architect 3

independently evaluates, selects, and applies standard architectural techniques, procedures, and
criteria using judgment for minor adaptations and modifications. Assignments have clear and specific
abjectives requiring investigation of limited set of variables. Generally requires minimum of 1-year
“Architect 2" or related work experience. Receives instruction on specific assignment objectives,
complex features, and possible solutions. Assistance is required on unusual problems and assignments
reviewed for sound application of professional judgment. Performs architectural assignments with
direction, not immediate supervision and with limited design responsibility.. Recommends and selects
procedures. Writes reports and specifications covering architectural matters, Maybe assisted by
architects or technicians. May be responsible for phases of individual revenue-producing projects.

Architect 4

Fully competent architect in all conventional aspects of architecture. Performs work requiring
independent judgment in evaluation, selection, and substantial adaptation/modification of standard
techniques, procedures, and criteria. independently solves problems encountered. Generally requires
minimum of 2 years’ “Architect 3" or related experience. Registration as a licensed architect may be
required. Performs architectural assignments under general supervision. Selects and determines
procedures in architectural matters. Writes reports and specifications. Reviews completed reports,
plans, estimates, and calculations. Prepares and/or supervises preparation of architectural plans and
renderings, consults manufacturers, evaluates ari) selects materials, and inspects architectural
features of structures in the field. Independently performs most assignments with instruction
concerning general results expected. Receives technical guidance on unusual or complexissues and
supervisory appraval on proposed project plans. Supervises a few architects or technicians-on assigned
work.

Architect 5

Applies sound and diverse knowledge of architectural principles and practices in broad array of
assignments and related fields. Acts independently regarding architectural. methads and complexities.
Requires use of advanced techniques and modificatiaon/extension of theories, precepts, and ‘practices
of individual's field, Registration as licensed architect required in most firms. Supervision and guidance
mainly concern overall objectives, critical issues, new concepts, and policy matters. Consults with
supervisor regarding unusual complexities and developments. Performs more visible architectural work
with responsibility for independent action and decision. Plans, directs, and supervises architectural
aspects of report, design, or construction projects. Responsible for finished plans, specifications, or
approval of materials and construction. Typical duties/responsibilities include one or more af following:
1] supervises, coordinates, and reviews work of srnall staff of architects and.technicians, 2) as
individual researcher or staff specialist, carries out complex or novel assignments requiring
development of new or improved techniques and procedures.
Case 1:18-cv-12428-MLW Document 1-4 Filed 11/20/18 Page 9 of 11

Glossary of Terminolagy

Data are solicited from a randomly selected sample of firms across the United States. A
standardized questionnaire and generic position descriptions are provided to each participating
firm. Data are collected annually during a six-week period surrounding the effective date of the
survey with subsequent publication generally cccurring within two months of that date. All data
analyses provide the weighted average of salaries reported, as well as the median, and the
majority list first quartile and third quartile of participating firms’ average rates.

Amnual Base Salary

Total Compensation

-.--botal-Earnings..

Weighted Average

Median
Salary Ranges

1 Gti
3rd Qt}
(Units)

Minimum

Maximum

refers to base pay per employee and excludes overtime, bonuses,
and/or additional forms of compensation

base pay plus bonus, incentive, and/or profit sharing compensation

combination of base pay in base-pay-only firms and base plus bonus,
incentive, and/or profit sharing in total-compensation firms

where w= no. employees, x = average salary, and
> is “sum of": > Ge # x)
zw

the aggregated total salaries of each given job title, across all
companies in a given sample, is divided by the total number of
workers employed at that job title, providing an accurate weighted
average for each title.

midpoint in a series (array] of data

job title’s established structural ranges (if existing), or actual
incurnbents' salary spread where no formal structure exists

first quartile or 25% percentile in a series (array) of data
third quartile or 75" percentile in a series (array) of data

represents number of firm “units” reported; a unit is each location a
firm provides data for

lowest salary value in range of data reported by participants
highest salary value in range of data reported by participants

150
“02t~

Case 1:18-cv-12428-MLW Document 1-4 Filed 11/20/18 Page 10 of 11

U.S. Regions: Base Salary

&

 

 

 

 

 

 

 

 

 

 

 

 

Re:
Central Eastern Mountoin/Southyest Southam Westem
Wid Avg | Median [ astad TP widAvg | Medion | istO | WidAvg | tdedan | tet ant Wid Avg | Medan | iad | witvavg | Medison | istod

Job Title (Emp} (Unias} ard ay {Emp) {Unils) ard Qu (Emp) (Units) Id OF (Emp) (Units} adQn (Emp) (Units) { Je au
Aschitecturat 36,347 | 38.730
Drafter Apprantica (7) (3)
Axchitecurat 48,345) 48,169 | 40,352
Drafter 4 (19) (8)} 91:546
Archlizcural $2,193, 51,840] 41,000; 6,298] sx.290 53,165] 48334] $0,595 41,886 [ 40,518 435,850 47,6821 42,345] 37,440
Oratter2 (7) {6)| 60,850 (24) (0)} 63,045 (4) {2} (7) (5) | 46,800 (9) {5)| 46,666
Architecural 49,286 | 47,573] 41,690 62,938 | 61,310 $0,523] S46461 52,204) 33,058 50,107} 53,636 49,507] 53,000
Oraher 3 (a (43} 6G,320 {20} (12)] 69,868 (10) {6)} 63,758 {3} {2} {3} Q
Architecural 74,587 | 70,650} 61.100} 68,697. 66,864} 64,600 63,630} 54,371) 44,304] 59,698| 58,209 69,070" 66,248
Senior Drafter (19) (8)| 93,000 (22) (10) | 74,235 (14) (8) | 82.035 {10) (3y' (3) 8)
Architecural 72,828 | 75,412 62,473} 76,482] 78,980] $2550 E206 | 70,448 79.000 | 739,000 67,682} 67,650} 58,000
Job Captain 6} (4}| 93,000 (12) (6)} 88,000 @) (2) (2) (2) (25) (9)| 72,00
Architecurat 47,770} 47.682} 42,900} 47,407 41,500 46,589] 46,001} 30.396] 45,720 45,720 54,027 | $5,160
Junior Designar ‘A’ (9) ()} 54,080 aa) @ (45) (5)| 59,856 (2) (2) (6) @}
Architecural 51,733 | 61.8341 36480, 69,848 85,354 | 50,400] 79.478] $2,000] 45.000 69,636 | 67,987| 55,016
Junior Desioner’B' (23) {5)| 52,665 {8) (a) | 109,000 (i7y iS} 52.509 3} (4) 75,020
Architecural 65,256 | 71,439] 53,144 90,137} 86,070 65,461 80,652} 76588] 64,147 § 77,437 73,832 | 57.408. 87.434 80,000} 59,333
Designer (22) (10) ] 90,522 (173 (41)1 108,000 (31) {10)} 96,392 (16) (10); 100,000 {13) {7}] 102,000
Aschifecural 100,602) 91.0¢1} 70,000} 117,685 | 114.237 90,611] 415,072} 99.400] 97,5007 99,056 101,503 | 78,9264 419,843 115.433 | 75,000
Project Dasigner (37) (8) | 425,p00 (47) (18) | 140,333 (9) (42)] 154,000 (26) (10) | 427,500 (18). (7) | 130,875

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-12428-MLW Document 1-4 Filed 11/20/18 Page 11 of 11

Architectural (43 firms}
Arkinetics

Baylis Architects

BRIC Architecture

Chapman Sisson Architects
Cart Architectural Group PA
DeForest Architects
Demetriou Architects
Desmone Architects

Flad Architects

GBD. Architects

Gensler

Haag Muller

Hacker Architects

Hastings Architecture
Heights Venture Architects
Hennebery Eddy Architects
HOK

Holmes King Kallquist & Associates
Interwork Architects

JPC Architects

Lake.Flato

LMN Architects

Mahlum Architects

Mckinney York Architects
Mithun

Myhre Group Architects

Niles Bolton Associates
NoackLittle Architecture & Interiors
Opsis Architecture

Ottolino Winters Huebner
Populous

Rees Associates

Rice Fergus Miller

Robert A.M. Stern Architects
Scott/Edwards Architecture
SERA Architects

Soderstrom Architects
Steven Kratchman Architect, PC
Studio Hanson{Roberts

VIA Architecture

Weber Thompson

Williams Blackstock Architects
ZGF Architects LLP

Participants

Architectural/Engineering (18 firms)
Buchart Horn

Burgess & Niple

Dewberry

EYP Architects & Engineers
Ghafari Associates LLC

Gresham Smith & Partners

HDR

HNTS

IBI Group

Shive-Hattery

Stanley Consultants

Wendel

Wilson & Company, Eng. & Arch.

Consulting Engineering (4 firms]
Freese & Nichols

Greeley & Hansen

Olsson Associates

STANTEG

Other (7 firms]

California Pacific Hames

City & County of Denver, CO
Cornell University

The Irvine Company

Stanford University

Target

Westminster Communities of FL

151
